DETAILED ACTION
The instant application having Application No. 17/454986 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 11/15/2021 and 3/21/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 16 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 21 and 22 of U.S. Patent No. 11,190,975 in view of You et al. (US 2019/0165882), You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751). 

Present application:

1. A method for wireless communication, comprising:

receiving a transmission comprising at least a portion of an encoded transport block (TB), the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs



































identifying a first subset of CBs of the encoded TB that are successfully received and a second subset of CBs of the encoded TB that are unsuccessfully received;

transmitting a request for transmission of one or more additional parity CBs based at least in part on the second subset of CBs; and






























receiving the one or more additional parity CBs responsive to the request, 

























wherein the transmission comprises fewer parity CBs than the set of parity CBs;














































wherein a number of the one or more additional parity CBs is a portion of the set of parity CBs.
US 11,190,975:

1. A method for wireless communication, comprising:

receiving, from a transmitting device, a transmission comprising at least a portion of an encoded transportation block (TB), the TB comprising a plurality of code blocks (CBs);
Claim 1 does not recite that the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs.  However, You teaches the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs” – See [0132]; “The transmitting device may transmit parity CBs during initial transmission (that is, the number K of parity CBs which are initially transmitted>0) …  systematic CBs may be transmitted during initial transmission” – See [0140]; “minimum parity CB(s) may be transmitted together with the systematic CB(s) during initial transmission” – See [0141]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The receiving device receives a TB as part of an initial transmission, wherein the TB includes a plurality of systematic CBs (i.e., N systematic CBs) and a set of parity CBs (i.e., K parity CBs)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the encoded TB comprises systematic code blocks (CBs) and a set of parity CBs.  Motivation for doing so would be to improve throughput and provide recovery of data for which reception has failed (See You, [0122]).

identifying a first subset of the plurality of CBs that are successfully received and a second subset of the plurality of CBs that are unsuccessfully received;

… transmitting, to the transmitting device, the quantized value associated with the second subset of the plurality of CBs that are unsuccessfully received.  Claim 1 does not recite that the transmission is a request for transmission of one or more additional parity CBs.  However, You teaches transmitting a request for transmission of one or more additional parity CBs based at least in part on the second subset of CBs (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data. Alternatively, the UE may feed the number of parity CBs, which should be transmitted to the UE by the eNB, back to the eNB when the eNB performs retransmission of the data” – See [0146]; Based on a second subset of CBs being unsuccessfully received, the UE sends, to the eNB, a request for a number of additional parity CBs that should be transmitted by the eNB in a retransmission).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the transmission is a request for transmission of one or more additional parity CBs.  Motivation for doing so would be to enable the UE to notify the base station of a number of parity CBs which should be transmitted so that the UE can successfully decode the TB after initially failing to receive some of the initially transmitted CBs.

10. The method of claim 9, further comprising: receiving, responsive to the CB NACK, one or more additional CBs, and wherein a number of additional CBs is based at least in part on one or more retransmissions of one or more CBs of the second subset of the plurality of CBs.  Claim 1 does not recite that the retransmission includes one or more additional parity CBs.  However, You teaches receiving the one or more additional parity CBs responsive to the request (“additional parity CBs may be transmitted during retransmission” – See [0141]; “The transmitting device may transmit parity CBs only or transmit both parity CBs and systematic CBs together during retransmission of data” – See [0144]; The receiving device receives additional parity CBs in a retransmission responsive to the feedback/request).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the retransmission includes one or more additional parity CBs.  Motivation for doing so would be to enable the UE to successfully decode the TB after initially failing to receive some of the initially transmitted CBs.

Claim 1 does not recite that the transmission comprises fewer parity CBs than the set of parity CBs.  However, You ‘654 teaches that an initial transmission comprising fewer parity CBs than the set of parity CBs that were generated (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs … one or a plurality of CBs are not transmitted due to puncturing” – See [0135]; “If the number of OFDM symbols in which data may be transmitted is smaller than the number of OFDM symbols into which CBs are mapped, transmission of some CBs may be dropped (e.g., punctured or rate-matched), whereby the CBs may be mapped into the OFDM symbol region in which data may be transmitted. For example, although CBs and OFDM symbols should be mapped into each other one to one by the method 1, if the number of data transmission OFDM symbols is 8 and greater than 10 which is the number of CBs, some CBs may be dropped (e.g., punctured or rate-matched), whereby only 8 CBs may be mapped into the OFDM symbol(s) region. At this time, the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value) … the CB(s) dropped and failed to be transmitted may be selected from the systematic CBs or the parity CBs” – See [0171]; A set K of parity CBs is generated, wherein fewer than all of the K parity CBs are included in the TB transmission due to one or more parity CBs being dropped/punctured).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the transmission comprises fewer parity CBs than the set of parity CBs in order to enable some of the CBs to still be transmitted even when the number of OFDM symbols available for the transmission is smaller than the number of OFDM symbols onto which the CBs are mapped.

Claim 1 does not recite that a number of the one or more additional parity CBs is a portion of the set of parity CBs.  However, Kim teaches parity bits that were punctured in an original transmission being retransmitted as additional parity bits that are a portion of a set of parity bits that were initially generated (“It may be required to transmit many bits, if possible, for retransmission to maximize gain of Incremental Redundancy (IR). For example, since coding gain is greater than repetition gain, punctured parity bits may be retransmitted, whereby IR gain may be maximized” – See [0117]; See also Fig. 14; A set of parity bits is generated in the parity block.  Fewer parity bits than the set of parity bits (i.e., P1) are transmitted in the first transmission, and additional parity bits from the set (i.e., P2) are transmitted in a retransmission).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that a number of the one or more additional parity CBs is a portion of the set of parity CBs in order to maximize the gains of Incremental Redundancy.


Claims 10, 16 and 25 are rejected based on claims 12, 21 and 22 of U.S. Patent No. 11,190,975 in view of You, You ‘654 and Kim based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 12, 13, 16, 17, 19-22, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0165882) in view of You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751).

Regarding Claim 1, You teaches a method for wireless communication, comprising:
receiving a transmission comprising at least a portion of an encoded transport block (TB), the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs” – See [0132]; “The transmitting device may transmit parity CBs during initial transmission (that is, the number K of parity CBs which are initially transmitted>0) …  systematic CBs may be transmitted during initial transmission” – See [0140]; “minimum parity CB(s) may be transmitted together with the systematic CB(s) during initial transmission” – See [0141]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The receiving device receives a TB as part of an initial transmission, wherein the TB includes a plurality of systematic CBs (i.e., N systematic CBs) and a set of parity CBs (i.e., K parity CBs));
identifying a first subset of CBs of the encoded TB that are successfully received and a second subset of CBs of the encoded TB that are unsuccessfully received (“the receiving device may determine CBs which are not received successfully” – See [0134]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The receiving device identifies whether each CB of the plurality of CBs was successfully decoded to determine a first subset of successful CBs and a second subset of unsuccessful CBs);
transmitting a request for transmission of one or more additional parity CBs based at least in part on the second subset of CBs (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data. Alternatively, the UE may feed the number of parity CBs, which should be transmitted to the UE by the eNB, back to the eNB when the eNB performs retransmission of the data” – See [0146]; Based on a second subset of CBs being unsuccessfully received, the UE sends, to the eNB, a request for a number of additional parity CBs that should be transmitted by the eNB in a retransmission); and
receiving the one or more additional parity CBs responsive to the request (“additional parity CBs may be transmitted during retransmission” – See [0141]; “The transmitting device may transmit parity CBs only or transmit both parity CBs and systematic CBs together during retransmission of data” – See [0144]; The receiving device receives additional parity CBs in a retransmission responsive to the feedback/request).
You does not explicitly teach that the transmission comprises fewer parity CBs than the set of parity CBs.
However, You ‘654 teaches that an initial transmission comprising fewer parity CBs than the set of parity CBs that were generated (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs … one or a plurality of CBs are not transmitted due to puncturing” – See [0135]; “If the number of OFDM symbols in which data may be transmitted is smaller than the number of OFDM symbols into which CBs are mapped, transmission of some CBs may be dropped (e.g., punctured or rate-matched), whereby the CBs may be mapped into the OFDM symbol region in which data may be transmitted. For example, although CBs and OFDM symbols should be mapped into each other one to one by the method 1, if the number of data transmission OFDM symbols is 8 and greater than 10 which is the number of CBs, some CBs may be dropped (e.g., punctured or rate-matched), whereby only 8 CBs may be mapped into the OFDM symbol(s) region. At this time, the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value) … the CB(s) dropped and failed to be transmitted may be selected from the systematic CBs or the parity CBs” – See [0171]; A set K of parity CBs is generated, wherein fewer than all of the K parity CBs are included in the TB transmission due to one or more parity CBs being dropped/punctured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the transmission comprises fewer parity CBs than the set of parity CBs in order to enable some of the CBs to still be transmitted even when the number of OFDM symbols available for the transmission is smaller than the number of OFDM symbols onto which the CBs are mapped.
You ‘654 suggests transmitting the punctured/dropped parity CBs at a later time as additional parity CBs (“the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value)” – See [0171]).  You and You ‘654 do not explicitly teach that a number of the one or more additional parity CBs is a portion of the set of parity CBs.
However, Kim teaches parity bits that were punctured in an original transmission being retransmitted as additional parity bits that are a portion of a set of parity bits that were initially generated (“It may be required to transmit many bits, if possible, for retransmission to maximize gain of Incremental Redundancy (IR). For example, since coding gain is greater than repetition gain, punctured parity bits may be retransmitted, whereby IR gain may be maximized” – See [0117]; See also Fig. 14; A set of parity bits is generated in the parity block.  Fewer parity bits than the set of parity bits (i.e., P1) are transmitted in the first transmission, and additional parity bits from the set (i.e., P2) are transmitted in a retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that a number of the one or more additional parity CBs is a portion of the set of parity CBs in order to maximize the gains of Incremental Redundancy.

Regarding Claim 2, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches decoding the encoded TB based at least in part on the first subset of CBs and the one or more additional parity CBs (“the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; “the receiving device may recover CB(s) which is (are) not received properly, through outer code decoding by using the parity CBs” – See [0132]; The TB can be decoded/acquired once all of its CBs are successfully received.  Thus, a first subset of CBs that are successfully received in the initial transmission and a second subset of CBs that failed initial transmission are acquired based on the additional parity CBs so that the TB can be decoded).

Regarding Claim 4, You in view of You ‘654 and Kim teaches the method of Claim 2.  You further teaches that the decoding is based at least in part on an outer-code that is applied to each systematic CB of the first subset of CBs and one or more of the set of parity CBs (“The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code” – See [0132]; “the receiving device may recover CB(s) which is (are) not received properly, through outer code decoding by using the parity CBs” – See [0132]; The CBs that failed to be successfully received are recovered/decoded using the outer code decoding and parity CBs).

Regarding Claim 5, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that the set of parity CBs are for decoding the encoded TB irrespective of a location of CBs of the second subset of CBs within the encoded TB (“As a result, parity bits are added to each CB. Referring to FIG. 10(b), the N+K CBs to which parity bits are added may be mapped into a data transmission region. For example, one CB may be mapped into one OFDM symbol region, and different CBs may be mapped into different OFDM symbol regions. In this case, even though one or a plurality of CBs are not transmitted due to puncturing, if a position of CB which is not received successfully is identified, the receiving device may recover CB(s) which is (are) not received properly, through outer code decoding by using the parity CBs” – See [0132]; The K parity CBs can be used to recover any of the CBs in the second subset which were not properly received.  Thus, the parity CBs are not dependent upon a location of CBs of the second subset).

Regarding Claim 6, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that the method is performed by a user equipment (UE) (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data” – See [0146]; The method of receiving CBs and transmitting feedback/requests to the base station is performed by the UE), and
wherein the transmitting comprises transmitting the request in an uplink common burst portion of a downlink-centric subframe (“To minimize data transmission latency, a self-contained subframe structure in which a control channel and a data channel are time-division-multiplexed (TDMed) is considered in 5G new RAT” – See [0110]; “The UCI is control information that the UE transmits to the eNB. The UCI may include a HARQ ACK/NACK report on the DL data, a CSI report on the DL channel status, and a scheduling request (SR)” – See [0111]; “In FIG. 6, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data” – See [0112]; See also Fig. 6; Fig. 6 shows the “downlink-centric” subframe format used in the 5G NR standard, where symbol 0 is used for DL control, symbols 1-12 are used for DL data and symbol 13 is used for UL control (e.g., HARQ ACK/NACK for DL data that was transmitted in the DL portion of the subframe)).

Regarding Claim 7, You in view of You ‘654 and Kim teaches the method of Claim 1.  You further teaches that  the encoded TB uses a first duration transmission time interval (TTI), and the identifying the second subset of CBs is based at least in part on a first portion of the encoded TB being punctured by a second transmission having a second duration TTI that is shorter than the first duration TTI (“the present invention may be applied to even the case that data transmitted at the legacy TTI or a longer TTI are punctured by data transmitted at a shortened TTI in the LTE/LTE-A system as well as the NR environment” – See [0127]; The encoded TB may use a longer (first duration) TTI.  The TB may be punctured by data transmitted using a shortened (second duration) TTI).

Regarding Claim 10, You teaches a method for wireless communication, comprising:
transmitting, to a user equipment (UE), a transmission comprising at least a portion of an encoded transport block (TB), the encoded TB comprising systematic code blocks (CBs) and a set of parity CBs (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs” – See [0132]; “The transmitting device may transmit parity CBs during initial transmission (that is, the number K of parity CBs which are initially transmitted>0) …  systematic CBs may be transmitted during initial transmission” – See [0140]; “minimum parity CB(s) may be transmitted together with the systematic CB(s) during initial transmission” – See [0141]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding (that is, inner code decoding)” – See [0135]; The transmitting device transmits a TB as part of an initial transmission, wherein the TB includes a plurality of systematic CBs (i.e., N systematic CBs) and a set of parity CBs (i.e., K parity CBs));
receiving a request from the UE for transmission of one or more of the set of parity CBs, the request indicating that one or more CBs of the encoded TB are unsuccessfully received (“To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data. Alternatively, the UE may feed the number of parity CBs, which should be transmitted to the UE by the eNB, back to the eNB when the eNB performs retransmission of the data” – See [0146]; Based on a second subset of CBs being unsuccessfully received, the eNB receives, from the UE, a request for a number of additional parity CBs that should be transmitted by the eNB in a retransmission); and
transmitting one or more additional parity CBs to the UE for use in decoding the encoded TB (“additional parity CBs may be transmitted during retransmission” – See [0141]; “The transmitting device may transmit parity CBs only or transmit both parity CBs and systematic CBs together during retransmission of data” – See [0144]; The transmitting device transmits additional parity CBs in a retransmission responsive to the feedback/request).
You does not explicitly teach that the transmission comprises fewer parity CBs than the set of parity CBs.
However, You ‘654 teaches that an initial transmission comprising fewer parity CBs than the set of parity CBs that were generated (“if a TB to be transmitted exists, the TB may be segmented into N CBs. The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code. The transmitting device may perform channel coding (that is, inner code encoding) for each of a total N+K CBs … one or a plurality of CBs are not transmitted due to puncturing” – See [0135]; “If the number of OFDM symbols in which data may be transmitted is smaller than the number of OFDM symbols into which CBs are mapped, transmission of some CBs may be dropped (e.g., punctured or rate-matched), whereby the CBs may be mapped into the OFDM symbol region in which data may be transmitted. For example, although CBs and OFDM symbols should be mapped into each other one to one by the method 1, if the number of data transmission OFDM symbols is 8 and greater than 10 which is the number of CBs, some CBs may be dropped (e.g., punctured or rate-matched), whereby only 8 CBs may be mapped into the OFDM symbol(s) region. At this time, the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value) … the CB(s) dropped and failed to be transmitted may be selected from the systematic CBs or the parity CBs” – See [0171]; A set K of parity CBs is generated, wherein fewer than all of the K parity CBs are included in the TB transmission due to one or more parity CBs being dropped/punctured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the transmission comprises fewer parity CBs than the set of parity CBs in order to enable some of the CBs to still be transmitted even when the number of OFDM symbols available for the transmission is smaller than the number of OFDM symbols onto which the CBs are mapped.
You ‘654 suggests transmitting the punctured/dropped parity CBs at a later time as additional parity CBs (“the CBs which are dropped and failed to be transmitted may be selected in due order (in the increasing order of CB index value) from the first CB (that is, CB having a small CB index value)” – See [0171]).  You and You ‘654 do not explicitly teach that a number of the one or more additional parity CBs is a portion of the set of parity CBs.
However, Kim teaches parity bits that were punctured in an original transmission being retransmitted as additional parity bits that are a portion of a set of parity bits that were initially generated (“It may be required to transmit many bits, if possible, for retransmission to maximize gain of Incremental Redundancy (IR). For example, since coding gain is greater than repetition gain, punctured parity bits may be retransmitted, whereby IR gain may be maximized” – See [0117]; See also Fig. 14; A set of parity bits is generated in the parity block.  Fewer parity bits than the set of parity bits (i.e., P1) are transmitted in the first transmission, and additional parity bits from the set (i.e., P2) are transmitted in a retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that a number of the one or more additional parity CBs is a portion of the set of parity CBs in order to maximize the gains of Incremental Redundancy.

Regarding Claim 12, You in view of You ‘654 and Kim teaches the method of Claim 10.  You further teaches applying an outer-code across systematic CBs of an unencoded TB to generate the encoded TB (“The transmitting device may obtain K parity CBs by encoding the N CBs using an outer code” – See [0132]), and
wherein the outer-code and one or more of the set of parity CBs allow the UE to decode the encoded TB when one or more systematic CBs of the encoded TB are not successfully received at the UE (“the receiving device may recover CB(s) which is (are) not received properly, through outer code decoding by using the parity CBs” – See [0132]; The CBs that failed to be successfully received are recovered/decoded using the outer code decoding and parity CBs).

Regarding Claim 13, You in view of You ‘654 and Kim teaches the method of Claim 10.  You further teaches that the receiving comprises receiving the request in an uplink common burst portion of a downlink-centric subframe (“To minimize data transmission latency, a self-contained subframe structure in which a control channel and a data channel are time-division-multiplexed (TDMed) is considered in 5G new RAT” – See [0110]; “The UCI is control information that the UE transmits to the eNB. The UCI may include a HARQ ACK/NACK report on the DL data, a CSI report on the DL channel status, and a scheduling request (SR)” – See [0111]; “In FIG. 6, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data” – See [0112]; See also Fig. 6; Fig. 6 shows the “downlink-centric” subframe format used in the 5G NR standard, where symbol 0 is used for DL control, symbols 1-12 are used for DL data and symbol 13 is used for UL control (e.g., HARQ ACK/NACK for DL data that was transmitted in the DL portion of the subframe)).

Claim 16 is rejected based on reasoning similar to Claim 1.
Claim 17 is rejected based on reasoning similar to Claim 2.
Claim 19 is rejected based on reasoning similar to Claim 4.
Claim 20 is rejected based on reasoning similar to Claim 5.
Claim 21 is rejected based on reasoning similar to Claim 6.
Claim 22 is rejected based on reasoning similar to Claim 7.
Claim 25 is rejected based on reasoning similar to Claim 10.
Claim 27 is rejected based on reasoning similar to Claim 12.
Claim 28 is rejected based on reasoning similar to Claim 13.

Claims 3, 8, 9, 11, 14, 15, 18, 23, 24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0165882) in view of You et al. (US 2019/0190654, hereinafter You ‘654) and Kim et al. (US 2019/0229751) and further in view of Yeo et al. (US 2018/0048421).

Regarding Claim 3, You in view of You ‘654, Kim teaches the method of Claim 2.  You, You ‘654 and Kim do not explicitly teach that the encoded TB is successfully decoded in an absence of a retransmission the second subset of CBs.
However, Yeo further teaches that the encoded TB is successfully decoded in an absence of a retransmission the second subset of CBs (“That is, the number of CB of which channel code decoding is failed will be represented by E. If E is 0, the terminal may transmit HARQ ACK to the base station without performing decoding of parity code blocks and outer code decoding at operation 1305” – See [0154]; The terminal transmits an ACK to the base station indicating that the TB has been successfully decoded since number of CBs in the TB which failed decoding is zero.  Accordingly, there is no retransmission of CBs that were unsuccessfully received since there were no CBs that were unsuccessfully received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the encoded TB is successfully decoded in an absence of a retransmission the second subset of CBs.  Motivation for doing so would be to notify the transmitter of decoding success so that the transmitter can proceed with transmitting new data (See Yeo, [0056]).

Regarding Claim 8, You in view of You ‘654 and Kim teaches the method of Claim 1.  You, You ‘654 and Kim do not explicitly teach transmitting a negative acknowledgment (NACK) for the encoded TB when a number of CBs of the second subset of CBs exceeds a threshold.
However, Yeo teaches transmitting a negative acknowledgment (NACK) for the encoded TB when a number of CBs of the second subset of CBs exceeds a threshold (“FIG. 5 is a diagram showing a structure in which one transport block is divided into a plurality of code blocks” – See [0092]; “The terminal checks the number of CB of which CRC check is failed after channel decoding of the CB, and the number will be represented by E at operation 1303. That is, the number of CB of which channel code decoding is failed will be represented by E. If E is 0, the terminal may transmit HARQ ACK to the base station without performing decoding of parity code blocks and outer code decoding at operation 1305. If E is smaller than C, the terminal may restore E code blocks failed to be decoded by performing both of decoding of parity code blocks and outer code decoding, and if the restoring of the code blocks is succeeded, the terminal may transmit HARQ ACK to the base station at operation 1307. If E is larger than C, even if the outer code decoding is performed using the parity code block, it is not possible to restore a data code block failed to be decoded. Therefore, the terminal may transmit HARQ NACK to the base station without performing the outer code decoding at operation 1309” – See [0154]; When the number of failed CBs (second subset of CBs) is greater than threshold C, the UE transmits a NACK to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include transmitting a negative acknowledgment (NACK) for the encoded TB when a number of CBs of the second subset of CBs exceed a threshold in order to notify the base station that it is not possible to restore the failed code blocks and to retransmit the TB.

Regarding Claim 9, You in view of You ‘654, Kim and Yeo teaches the method of Claim 8.  You, You ‘654 and Kim do not explicitly teach receiving a retransmission of the encoded TB responsive to the NACK for the encoded TB.
However, Yeo further teaches receiving a retransmission of the encoded TB responsive to the NACK for the encoded TB (“In the HARQ scheme, when a receiver did not accurately decode data, the receiver transmits information informing of decoding failure (negative acknowledgement (NACK)) to a transmitter, such that the transmitter may retransmit the corresponding data in the physical layer” – See [0056]; The data is retransmitted in response to a NACK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include receiving a retransmission of the encoded TB responsive to the NACK for the TB for the same reasons as those given with respect to Claim 8.

Regarding Claim 11, You in view of You ‘654 and Kim teaches the method of Claim 10.  You, You ‘654 and Kim do not explicitly teach receiving an acknowledgment (ACK) from the UE indicating successful receipt of the encoded TB in an absence of a retransmission of the one or more CBs of the encoded TB that are unsuccessfully received.
However, Yeo teaches receiving an acknowledgment (ACK) from the UE indicating successful receipt of the encoded TB in an absence of a retransmission of the one or more CBs of the encoded TB that are unsuccessfully received (“That is, the number of CB of which channel code decoding is failed will be represented by E. If E is 0, the terminal may transmit HARQ ACK to the base station without performing decoding of parity code blocks and outer code decoding at operation 1305” – See [0154]; The base station receives an ACK from the UE indicating that the TB has been successfully decoded since number of CBs in the TB which failed decoding is zero.  Accordingly, there is no retransmission of CBs that were unsuccessfully received since there were no CBs that were unsuccessfully received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to receive an acknowledgment (ACK) from the UE indicating successful receipt of the encoded TB in an absence of a retransmission of the one or more CBs of the encoded TB that are unsuccessfully received.  Motivation for doing so would be to notify the transmitter of decoding success so that the transmitter can proceed with transmitting new data (See Yeo, [0056]).

Claim 14 is rejected based on reasoning similar to Claim 8.
Claim 15 is rejected based on reasoning similar to Claim 9.
Claim 18 is rejected based on reasoning similar to Claim 3.
Claim 23 is rejected based on reasoning similar to Claim 8.
Claim 24 is rejected based on reasoning similar to Claim 9.
Claim 26 is rejected based on reasoning similar to Claim 11.
Claim 29 is rejected based on reasoning similar to Claim 8.
Claim 30 is rejected based on reasoning similar to Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478